Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments are acknowledged.  Applicant’s claim amendments, filed on 05/14/2021 have been fully considered and persuasive.  The 112(b) rejection on claim 12, the 102 rejection on claim 13 have been withdrawn.  Claims 1-13 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1, Takano et al. US 20170059971 teaches a low-height projector assembly (figure 1) comprising, a biconvex lens (in 11 there is a biconvex lens) having a principal plane (the ray converge after lens), a focal length with respect thereto (an aspect of the lens), a depth of focus associated with the focal length (an aspect of the lens), and a first optical axis (shown in figure 1); a beam-steerer (12 and 13); an aperture stop(S).
However, regarding claim 1, the prior art Takano et al. taken either singly or in

With respect to claims 2-11, these claims depend on claim 1 and is allowable at least for
the reasons stated supra.

Regarding claim 12, Takano et al. US 20170059971 teaches a low-height projector assembly (figure 1) comprising, a biconvex lens (in 11 there is a biconvex lens) having a principal plane (the rays converge after lens), a focal length with respect thereto (an aspect of the lens), a depth of focus associated with the focal length (an aspect of the lens), and a first optical axis (shown in figure 1); a beam-steerer (12 and 13); an aperture stop (S). 
However, regarding claim 12, the prior art Takano et al. taken either singly or in combination fails to anticipate or fairly suggest a low-height projector assembly including specific features wherein a converging lens having a second optical axis laterally offset from the first optical axis; a beam-steerer, located between the biconvex lens and the converging lens, configured to steer light from the biconvex lens to the converging lens such that an axial chief ray, propagating from an object plane through the biconvex lens and along the first optical axis toward the beam-steerer, propagates along the second optical axis toward the converging lens; and an aperture stop intersected by an aperture-stop plane that intersects the second optical axis, and on the second optical axis, at least one of a front surface and a back surface of the converging lens being between the aperture-stop plane and the beam-steerer; a propagation distance of the axial chief ray from the principal plane to the aperture stop differing from the focal length by less than half the depth of focus, such that the low-height projector assembly is one-sided telecentric;  a ratio of an optical path length                         
                            
                                
                                    O
                                    P
                                    L
                                
                                
                                    g
                                
                            
                        
                     between the converging lens and the biconvex lens to a total optical path length OPL of the low-height projector assembly satisfying                         
                            
                                
                                    O
                                    P
                                    L
                                
                                
                                    g
                                
                            
                        
                    /OPL>0.6; the converging lens having a first surface facing away from the beam-steerer, height between the object plane and a plane tangential to the first surface at the second optical axis being less than seven-tenths of a total track length of the low-height projector assembly, in combination with all other claimed limitations of claim 12.

Regarding claim 13, the closest prior art Chen US 10,175,493 teaches a structured-light projector (figure 1) comprising, a diffractive optical element (figure 1, 17) configured to produce structured illumination from incident illumination; a light source (located at 160) configured to generate the incident illumination; and a projector assembly (10) that (i) is located at least partially between the light source (located at 160, see column 9) and the diffractive optical element (170), (ii) is one-sided telecentric proximate the diffractive optical element, (iii) is configured to project the incident illumination onto the diffractive optical element (collimated input light at the object side) and aperture stop (100).
However, regarding claim 13, the prior art Chen taken either singly or in combination fails to anticipate or fairly suggest a structured-light projector including specific features wherein (iv) includes, a biconvex lens having a principal plane, a focal length with respect thereto, a depth of focus associated with the focal length, and a first optical axis; a converging lens having a second optical axis laterally offset from the first optical axis; a beam-steerer, located between the biconvex lens and the converging lens, configured to steer light from the biconvex lens to the converging lens such that an axial chief ray, propagating from an object plane through the biconvex lens and along the first optical axis toward the beam-steerer, propagates along the second optical axis toward the converging lens; and an aperture stop intersected by an aperture-stop plane that intersects the second optical axis, and on the second optical axis, at least one of a front surface and a back surface of the converging lens being between the aperture-stop plane and the beam-steerer; a propagation distance of the axial chief ray from the principal plane to the aperture stop differing from the focal length by less than half the depth of focus, such that the low-height projector assembly is one-sided telecentric, in combination with all other claimed limitations of claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872